                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


MARILYN STUBBS,                               )          CASE NO. 1:17 CV 2386
                                              )
                     Plaintiff,               )
                                              )
v.                                            )          MAGISTRATE JUDGE
                                              )          WILLIAM H. BAUGHMAN, JR.
COMMISSIONER OF SOCIAL                        )
SECURITY,                                     )
                                              )          MEMORANDUM OPINION &
                     Defendant.               )          ORDER

                                       Introduction

       Before me1 is an action by Marilyn Stubbs under 42 U.S.C. § 405(g) for judicial

review of the final decision of the Commissioner of Social Security denying her application

for supplemental security income (“SSI”).2 The Commissioner has answered3 and filed the

transcript of the administrative record.4 Under my initial5 and procedural6 orders, the

parties have briefed their positions7 and filed supplemental charts8 and the fact sheet.9

       For the reasons set forth below, I affirm in part and reverse and remand in part the

ALJ’s denial of benefits.


1
  The parties have consented to my jurisdiction. ECF No. 12.
2
  ECF No. 1.
3
  ECF No. 8.
4
  ECF No. 9.
5
  ECF No. 5.
6
  ECF No. 11.
7
  ECF No. 16 (Stubbs’s brief); ECF No. 18 (Commissioner’s brief).
8
  ECF No. 16, Attachment 1 (Stubbs’s charts); ECF No. 18, Attachment 1 (Commissioner’s
charts).
9
  ECF No. 15 (Stubbs’s fact sheet).
                                            Facts

       The Administrative Law Judge (“ALJ”) found that Stubbs had the following severe

impairments: diabetes mellitus; hypertension; degenerative disc disease; asthma; panic

disorder with agoraphobia; depressive disorder; and alcohol abuse.10 The ALJ decided that

the relevant impairments did not meet or equal a listing.11 The ALJ found Stubbs had the

residual functional capacity (“RFC”) to perform medium work as defined in the

regulations, with additional limitations.12 The ALJ decided that this RFC precluded Stubbs

from performing her past relevant work.13

       Based on testimony by the vocational expert (“VE”) at the hearing, the ALJ

determined that a significant number of jobs existed nationally that Stubbs could perform.14

The ALJ, therefore, found Stubbs not under a disability.15

C.     Issues presented

       Stubbs asks for reversal of the Commissioner’s decision on the ground that it does

not have the support of substantial evidence in the administrative record. Specifically,

Stubbs presents the following issues for judicial review:

             Whether the ALJ applied appropriate standards in the evaluation of the
              opinions of Stubbs’s treating physicians.




10
   ECF No. 9, Transcript of Proceedings (“Tr.”) at 82.
11
   Id. at 83.
12
   Id. at 86.
13
   Id. at 90.
14
   Id. at 91-92.
15
   Id. at 92.
                                           2
       $      Whether the ALJ erred in the assessment of Stubbs’s hand restrictions and the
              impact of those restrictions on Stubbs’s RFC.16

       I address each of these issues below, in reverse order.

                                         Analysis

A.     Hand restrictions

       As to use of the dominant hand, Dr. Assam, a consultative examiner, did muscle

testing in 2014 and found normal grasp, manipulation, pinch, and fine coordination in both

hands.17   He nevertheless opined Stubbs had mild limitations in activities requiring

repetitive movements with the right hand.18 The state agency reviewing physicians opined

Stubbs had limited gross manipulation in the right hand and could only occasionally engage

in repetitive movements with the right hand.19 Treating physician Dr. Heather Rainey,

M.D., opined that Stubbs could only occasionally reach and do fine and gross manipulation

because of her cervical disc degeneration and carpal tunnel syndrome.20 The ALJ found,

nevertheless, that Stubbs frequently could handle, finger, and feel with the right, dominant

hand. This is contrary to the opinions of all the acceptable medical sources.

       The Commissioner tries to explain this away in her brief, but this is post hoc

rationalization as the ALJ does not address why she declined to adopt the opinions of the

acceptable sources. The initial hypothetical given to the VE included frequent use of the



16
   ECF No. 16 at 1.
17
   Tr. at 352.
18
   Id. at 351.
19
   Id. at 149, 165.
20
   Id. at 613.
                                             3
dominant hand.21 The VE responded with a significant number of jobs at the medium level

in the national economy.22 When another hypothetical included the capacity to perform

with only “one extremity,” the VE identified a significant number of jobs at the light level

in the national economy.23 As a result, any error in failing to include greater limitations on

the use of the right hand is harmless.

B.     Treating physician rule and good reasons requirement

       The Sixth Circuit in Gayheart v. Commissioner of Social Security24 emphasized that

the regulations require two distinct analyses in evaluating the opinions of treating sources.25

The Gayheart decision directed that the ALJ must first determine if the opinion must

receive controlling weight as well-supported by clinical and laboratory techniques and as

not inconsistent with other evidence in the administrative record.26 If the ALJ decides not

to give the opinion controlling weight, then a rebuttable presumption exists that the treating

physician’s opinion should receive great deference.27 This presumption may be rebutted

by application of the factors set forth in 20 C.F.R. §§ 416.927(c)(2)(i)-(ii), (3)-(6).28 The

Court cautioned against collapsing these two distinct analyses into one.29




21
   Id. at 132.
22
   Id. at 133.
23
    Id. at 134-35.
24
   Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365 (6th Cir. 2013).
25
   Id. at 375-76.
26
   Id. at 376.
27
   Rogers, 486 F.3d at 242.
28
   Gayheart, 710 F.3d at 376.
29
   Id.
                                           4
       Despite the seemingly clear mandate of Gayheart, the Sixth Circuit in later decisions

has adopted an approach that permits these two separate analyses to be merged into one so

long as the ALJ states “good reasons” for the weight assigned, applying the regulatory

factors governing each analytical step.30 Also, despite the reality that a unified statement

of these “good reasons” greatly enhances meaningful judicial review,31 some authority

exists for looking outside the unified statement for analysis of the weight assigned to a

treating source’s opinion.32 Going beyond the reasons stated in the unified statement takes

the Court in the hazy gray area where the sirens of de novo review and post hoc

rationalization reside. A reviewing district court must avoid both. An ALJ cannot avoid

reversal by merely citing exhibits in the record that might support her findings without

discussing the content of those exhibits and explaining how that content provides support.33

Nor can counsel for the Commissioner save a decision from reversal by citing to evidence

in the record not cited and adequately discussed by the ALJ.34 It is for the ALJ, not the

court or Commissioner’s counsel, to “build a logical bridge from the evidence to the




30
   E.g., Biestek v. Comm. of Soc. Sec., 880 F.3d 778, 785 (6th Cir. 2017).
31
   Smith v. Comm. of Soc. Sec., No. 5:13cv870, 2104WL1944247, at **7-8 (N.D. Ohio
May 14, 2014).
32
   See, e.g., Heston v. Comm’r of Soc. Sec., 245 F.3d 528 (6th Cir. 2001).
33
   Smith v. Comm’r of Soc. Sec., No. 5:13 CV 870, 2104 WL 1944247, at *7 (N.D. Ohio
May 14, 2014).
34
   Sharp v. Comm’r of Soc. Sec., No. 1:14-cv-523, 2015 WL 3545251 (S.D. Ohio June 4,
2015) (citing Keeton v. Comm’r of Soc. Sec., 583 F. App’x 515, 524 (6th Cir. 2014)),
report and recommendation adopted by 2015 WL 3952331 (S.D. Ohio June 29, 2015).
                                              5
conclusion.”35 “Put simply, . . . there must be some effort . . . to explain why it is the

treating physician’s conclusion that gets the short end of the stick.”36

       With these principles in mind, I turn to the treatment of the two treating sources’

opinions regarding Stubbs’ exertional and non-exertional limitations.

       Sustainability and sedentary exertional limitations control the outcome here. The

VE testified that the following limitations would be work preclusive: 1) more than two

absences, tardy arrivals, or early departures per month and 2) sedentary-consistent

exertional limitations (lifting, carrying, standing, and walking).

       In September 2016, treating physician Rochele M. Beachy, M.D., opined that

Stubbs was markedly limited in persistence and attendance.37 The ALJ assigned partial

weight to Dr. Beachy’s opinion, concluding that while Dr. Beachy’s findings “are

consistent with the evidence of record, . . . the evidence indicates that the claimant’s mental

health symptoms are controlled with medication.”38

       Also in September 2016, treating physician Dr. Rainey opined Stubbs had the

following exertional and non-exertional limitations:

             Lift and carry five pounds frequently and 10 pounds occasionally;

             Stand and walk less than 30 minutes at a time and for a total of two hours in
              an eight-hour workday;



35
   Hale v. Colvin, No. 3:13cv182, 2014 WL 868124, at *8 (S.D. Ohio March 5, 2014),
report and recommendation adopted by 2014 WL 4829539 (S.D. Ohio Sept. 29, 2014).
36
   Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 552 (6th Cir. 2010).
37
   Tr. at 615-16.
38
   Id. at 89.
                                           6
             Sit for less than 30 minutes at a time and for a total of six hours in an eight-
              hour workday;

             Sit/stand option, with the need for additional breaks;

             Pain would cause her to be off task and cause absenteeism.39

       The ALJ assigned little weight to Dr. Rainey’s opinion “because the medical source

statement does not indicate that a functional capacity evaluation was performed.”40 In

addition, “[d]espite Dr. Rainey treating the claimant, the record, such as the claimant’s

normal gait and mild findings on diagnostic studies, do not support such significant

limitations.” The ALJ made no mention of the non-exertional limitations to which Dr.

Rainey opined.

       Regarding Dr. Beachy, the ALJ first failed to recognize her, implicitly or explicitly,

as a treating source. Further, the reason the ALJ gave for discounting her opinion is

internally inconsistent; how can Dr. Beachy’s opinion be consistent with the record if there

is evidence in the same record that shows Stubbs’s mental health impairments were

controlled with medication? And even then, the ALJ’s opinion omits any reference to or

discussion of record evidence that shows that Stubbs’s mental health impairments were not

controlled with medication.41 The ALJ may not cherry-pick the record and ignore contrary

lines of evidence in reaching her conclusions; rather, the ALJ must analyze, weigh, and




39
   Id. at 612-13.
40
   Id. at 89.
41
   See, e.g., id. at 342, 377, 488, 499, 519.
                                                7
resolve any inconsistencies in the record. That was not done here. Therefore, good reasons

do not support the weight assigned to Dr. Beachy’s opinion.

          With respect to Dr. Rainey’s opinion, the ALJ acknowledged that Dr. Rainey is a

treating source.42 But the ALJ penalized Dr. Rainey’s opinion for not indicating a

functional capacity evaluation was performed while simultaneously overlooking physical

therapy medical records that support the exertional limitations. Again, the ALJ may not

overlook or ignore contrary lines of evidence in the record. And even if the ALJ had

analyzed and weighed the contradictory evidence and come to the same conclusions

regarding Dr. Rainey’s opinion as to Stubbs’s exertional limitations, that is not in and of

itself a reason for rejecting – again without discussion or analysis – Dr. Rainey’s opinion

regarding Stubbs’ limitations regarding persistence and attendance. The ALJ, therefore,

failed to give good reasons for assigning little weight to Dr. Rainey’s opinion.

          Lastly, the ALJ assigned great weight to the opinions of the state agency sources as

consistent with the consultative examinations and the objective evidence in the record, but

the state agency sources’ opinions predated Dr. Beachy and Dr. Rainey’s opinions by

approximately a year and a half.

          Considering the foregoing, the ALJ’s decision through March 24, 2015 – the date

of the state agency reviewing sources’ latest opinions – is affirmed. But this case must be

reversed and remanded for further analysis and articulation regarding Dr. Beachy and Dr.

Rainey’s opinions.


42
     See id. at 89.
                                               8
                                      Conclusion

       For the reasons set forth above, the decision of the Commissioner denying Stubbs

supplemental security income is affirmed in part and reversed and remanded in part. On

remand, the ALJ must properly analyze the opinions of treating sources Drs. Beachy and

Rainey, and properly articulate the weight assigned to those opinions and the reasons for

that weight.

       IT IS SO ORDERED.

Dated: February 27, 2019                 s/ William H. Baughman, Jr.
                                         United States Magistrate Judge




                                           9
